859 F.2d 150Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffrey RUBIN, Plaintiff-Appellant,v.ACCOTINK ACADEMY, INC., Defendant-Appellee,Plaintiff Employment Lawyers Association, Amicus Curiae.
No. 88-3551.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 16, 1988.Decided Sept. 20, 1988.

Jeffrey Rubin, appellant pro se.
Granville Clayton Warner Dickstein, Shapiro & Morin for appellee.
Woodley B. Osborne, Hanna, Gaspar, Osborne & Birkel, for amicus curiae.
Before DONALD RUSSELL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Jeffrey Rubin appeals from the district court's order dismissing Rubin's action alleging a violation of the Rehabilitation Act, 29 U.S.C. Sec. 794, and breach of contract.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Rubin v. Accotink Academy, C/A No. 88-22 (E.D.Va. Mar. 25, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.